DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Laura Labeots on September 1, 2022.
The application has been amended. Please amend the claim listing filed August 10, 2022 as follows: 
1. (Previously Presented) A method for cleavage of a solid phase-bound polypeptide from a solid phase, the method comprising contacting the solid phase to which the polypeptide is bound, with a composition consisting essentially of trifluoroacetic acid and 1,2-ethanedithiol,
wherein percentages of the trifluoroacetic acid and the 1,2-ethanedithiol in the composition are 100% together, including impurities, which may be present in the trifluoroacetic acid and 1,2- ethanedithiol, 
wherein a reaction is at a temperature of 25 °C to 27 °C, and
wherein the polypeptide is selected from GLP-1, analogs and derivatives thereof, exendin- 3, analogs and derivatives thereof, and exendin-4, analogs and derivatives thereof.  
2. (Original) The method of claim 1, wherein the solid phase comprises a Rink amide resin.  
3. (Currently Amended) The method of claim [[1]] 2, wherein the polypeptide is bound to the Rink amide resin by a linker.  
4. (Currently Amended) The method of claim 1, wherein the composition comprises trifluoroacetic acid in an amount of 
5. (Currently Amended) The method of claim 1, wherein the composition consists essentially of trifluoroacetic acid in an amount of 
6. (Currently Amended) The method of claim 1, wherein the solid phase to which the polypeptide is bound is contacted with the composition at a temperature of 
7. (Previously Presented) The method of claim 1, wherein the solid phase to which the polypeptide is bound is contacted with the composition for 1 to 8 h.  
8. (Canceled)  
9. (Currently Amended) The method of claim [[8]] 1, wherein the polypeptide is selected from exendin-4, lixisenatide, albiglutide, dulaglutide and semaglutide.  
10. (Previously Presented) A method for the solid-phase synthesis of a polypeptide comprising a pre-determined amino acid sequence, said method comprising: 
(a) coupling an amino acid building block comprising an unprotected C-terminal carboxyl group and a protected N-terminal amino group, C-terminally to a solid phase, 
(b) de-protecting the N-terminal amino group of the amino acid building block, 
(c) coupling an amino acid building block, comprising an unprotected C-terminal carboxyl group and a protected N-terminal amino group, C- terminally to the unprotected N-terminal amino of step (b), 
(d) optionally repeating steps (b) and (c), and 
(e) cleaving the polypeptide from the solid phase by contacting the solid phase to which the polypeptide is bound with a composition consisting essentially of trifluoroacetic acid and 1,2- ethanedithiol at a temperature of 25 °C to 27 °C, 
wherein percentages of the trifluoroacetic acid and the 1,2-ethanedithiol in the composition are 100% together, including impurities which may be present in the trifluoroacetic acid and 1,2- ethanedithiol, and 
wherein the polypeptide is selected from GLP-1, analogs and derivatives thereof, exendin- 3, analogs and derivatives thereof, and exendin-4, analogs and derivatives thereof.  
11. (Canceled)  
12. (Previously Presented) The method of claim 10, wherein the polypeptide is selected from exendin-4, lixisenatide, albiglutide, dulaglutide and semaglutide.  
13-14. (Canceled)  
15. (Currently Amended) The method of claim 1, wherein the cleavage of the solid phase- bound polypeptide is a step in a method of a solid-phase synthesis of [[a]] the polypeptide.  
16. (Previously Presented) The method of claim 6, wherein the solid phase to which the polypeptide is bound is contacted with the composition at a temperature of 26 °C.  
17. (Previously Presented) The method of claim 7, wherein the solid phase to which the polypeptide is bound is contacted with the composition for 3 to 5 h.  
18. (Previously Presented) The method of claim 10, wherein the solid phase is a Rink amide resin.  
19. (Currently Amended) A method for cleavage of a solid phase-bound polypeptide from a solid phase, the method comprising contacting the solid phase to which the polypeptide is bound, with a composition consisting essentially of trifluoroacetic acid in an amount of 
wherein percentages of the trifluoroacetic acid and the 1,2-ethanedithiol in the composition are 100% together, including impurities which may be present in the trifluoroacetic acid and 1,2- ethanedithiol, 
wherein a reaction temperature is above room temperature, and 
wherein the polypeptide is selected from GLP-1, analogs and derivatives thereof, exendin- 3, analogs and derivatives thereof, and exendin-4, analogs and derivatives thereof.  
20. (Canceled) 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The primary reasons for allowance are: (1) the closest prior art references of record do not teach or suggest contacting solid-phased bound GLP-1, exendin-3, exendin-4, and analogs or derivatives thereof with a composition consisting only of trifluoroacetic acid and 1,2-ethanediol wherein the percentages of trifluoroacetic acid and 1,2-ethanediol in the composition are 100% together including impurities of trifluoroacetic acid and 1,2-ethanediol at a temperature in the range of 25°C to 27°C and (2) Applicants evidence of unexpected increased yield of recovered lixisenatide with a composition consisting only of TFA and EDT at 26°C when compared to standard conditions. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lianko G Garyu whose telephone number is (571)270-7367. The examiner can normally be reached Monday through Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LIANKO G GARYU/Primary Examiner, Art Unit 1658                                                                                                                                                                                                        
Lianko G. Garyu, Ph.D.
Primary Examiner
Art Unit 1658